USCA11 Case: 19-13465   Date Filed: 12/04/2020   Page: 1 of 18



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 19-13465
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:18-cv-21483-KMW


PETER M. VUJIN,

                                                            Plaintiff–Appellant,

                                  versus

RUSSELL W. GALBUT, et. al.,

                                                         Defendants–Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 4, 2020)

Before GRANT, LUCK, and TJOFLAT, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-13465       Date Filed: 12/04/2020   Page: 2 of 18



      Peter M. Vujin, a pro se disbarred attorney, sued an array of defendants: the

Florida Bar; Michael Higer, the president of the Florida Bar; Jennifer Falcone, an

attorney for the Florida Bar; Mirador 1200 Condominium Association, Inc.

(“Mirador”); Russell W. Galbut, owner of Mirador; Peyton Bolin, P.L. (“The Bolin

Firm”), a Florida company; Ronald Wolff; the Honorable Monica Gordo, a state

court judge; Eric Grabois; Eric J. Grabois, P.L. (“The Grabois Firm”); and John

Doe, a state court bailiff. The District Court dismissed Vujin’s second amended

complaint (“SAC”) with prejudice because it was a shotgun pleading and failed to

state a viable claim. On appeal, we consider whether the District Court abused its

discretion in dismissing Vujin’s SAC with prejudice on shotgun pleading grounds.

We hold that the District Court was within its discretion, and accordingly affirm.


                                         I.

      The allegations in Vujin’s SAC are as follows. Defendants Galbut, Mirador,

Grabois, the Grabois Firm, the Bolin Firm, and Wolff operated a scheme to

defraud condominium owners. The object of the scheme was to create the

appearance of debt owed by condominium residents to Mirador. The scheme was

accomplished by making false entries into Mirador’s corporate records.

      On June 5, 2007, Vujin sued two corporate entities that he alleges are

Galbut’s “alter-egos”—Crescent Heights of America, Inc. (“Crescent Heights”)



                                         2
         USCA11 Case: 19-13465       Date Filed: 12/04/2020   Page: 3 of 18



and 1200 West Realty, LLC (“West Realty”). Vujin obtained a stipulation-

judgment for fraud against Crescent Heights and West Realty on August 4, 2008.

      Shortly after Vujin sued Crescent Heights and West Realty, Galbut, Wolff,

and Mirador began harassing and intimidating Vujin. Specifically, they broke into

Vujin’s residence, forced Vujin and his friend, Julio Gomez, to exit the residence

at gunpoint, punched and struck Vujin, “infiltrated” Vujin’s electronic

communications, and falsely reported Vujin to the police on several occasions.

Furthermore, John Doe, an unnamed state court bailiff, physically abused Vujin

whenever he attempted to go to court. Vujin also claims that Galbut influenced the

police department to ignore Vujin’s complaints about Defendants’ crimes.

According to Vujin, all of these actions were taken at the direction of Galbut.

Because of Defendants’ intimidation tactics, Vujin was dissuaded from attending

court and performing his duties as an attorney.

      In July 2014, Grabois, the Grabois Firm, and the Bolin Firm reopened a

previously dismissed case against Vujin in Florida state court. The lawsuit seeks

the foreclosure of a lien held on Vujin’s property, but Vujin says the lien has been

extinguished by the foreclosure of a superior lienholder. According to Vujin,

Defendants’ purpose in reopening the case was to “racketeer” Vujin and “deny his

Civil Rights.”




                                          3
           USCA11 Case: 19-13465     Date Filed: 12/04/2020   Page: 4 of 18



      In 2016, Wolff waited in his automobile at Vujin’s home with the intent to

ambush Vujin in retaliation for Vujin’s legal victory over Mirador in a separate

action. According to Vujin, Wolff was acting at the behest of Grabois.

      Grabois and the Grabois Firm filed two Florida bar complaints against

Vujin. Vujin alleges that the complaint was “frivolous, fraudulent” and calculated

to intimidate Vujin from prosecuting his counterclaim in the previously mentioned

lawsuit between Vujin and Mirador. The Florida Bar then initiated disciplinary

proceedings against Vujin for the purpose of “silenc[ing]” Vujin and

“destroy[ing]” his political opinions. In those disciplinary proceedings, Higer

“enacted and acquiesced in a widespread, customary violation of civil rights of

attorneys in disciplinary proceedings” by entering defaults without notice and a

hearing.

      Vujin alleges that his neighbor, Gunther Gould, shot and killed his wife and

then himself because Defendants’ fraud caused them to lose their property. Vujin

began investigating the Goulds’ deaths. In order to thwart Vujin’s investigation,

Vujin claims that Defendants “committed illegal overt acts,” “crimes,” and “torts.”

Specifically, John Doe physically attacked Vujin several times when Vujin

attempted to attend the proceedings in his case against Mirador. The Florida Bar

threatened and intimidated attorneys with the goal of preventing them from

representing Vujin. Finally, Mirador filed a “false and malicious racketeering

                                         4
             USCA11 Case: 19-13465            Date Filed: 12/04/2020   Page: 5 of 18



complaint” against Vujin, which Grabois, the Grabois Firm, and the Bolin Firm

facilitated. Vujin suffered “physical injury, severe emotional distress,” and lost his

Mirador condominium unit as a result of Defendants actions.

       According to Vujin, Galbut is a state actor because “he entered into

preliminary negotiations with the Chief Judge Soto . . . to build a new Miami-Dade

Courthouse.” Vujin claims that the other Defendants are state actors because they

conspired with Galbut to violate Vujin’s civil rights and “used the State of Florida

to accomplish their goals.”

                                                   II.

       On April 13, 2018, Vujin filed his initial complaint in the District Court.

Defendants filed motions to dismiss under Rule 12(b)(6), and Vujin amended his

complaint. The amended complaint (“FAC”) alleged violations of four provisions

of the U.S. Constitution,1 five provisions of the Florida Constitution, 2 three federal

statutes,3 and thirteen Florida statutes. 4 Vujin’s claims were spread across four

separate counts.




       1
           The First, Fifth, Sixth, and Eighth Amendments.
       2
           Articles 1, 3, 4, 9, and 17 of the Florida Constitution.
       3
           42 U.S.C. §§ 1983, 1985, and 1986.
       4
         Fla. Stat. §§ 775.30, 784.011, 784.03, 784.048, 810.02, 810.08, 812.014, 815.06,
837.02, 837.012, 837.05, 874.05, and Chapter 895 generally.

                                                    5
         USCA11 Case: 19-13465       Date Filed: 12/04/2020   Page: 6 of 18



      On September 20, 2018, following Defendants’ motions to dismiss, the

District Court dismissed the FAC without prejudice. According to the District

Court, the FAC was an impermissible shotgun pleading and failed to state a claim.

Specifically, the District Court found that the FAC was “rife with conclusory

allegations and legal conclusions” and that it was “virtually impossible to know

which allegations of fact are intended to support which claims for relief.” The

Court gave Vujin fifteen days to file an amended complaint, and warned him that

his case would be dismissed with prejudice if he failed to cure the defects.

      On October 6, 2018, Vujin filed his SAC, which is the operative complaint

in this case. The SAC includes six counts: a claim for violations of his First

Amendment right to free speech and to petition the government and damages

against all Defendants, under 42 U.S.C. §§ 1983 and 1988 (Count One); a claim

for violations of 42 U.S.C. §§ 1985, 1986, and 1988 against the Florida Bar, Higer,

and Falcone (Count Two); a claim for violations of his Fifth Amendment right to a

fair trial and Eighth Amendment right to be free from cruel and unusual

punishment, under 42 U.S.C. §§ 1983, 1986, and 1988, against all Defendants

(Count Three); a claim requesting an injunction against the Florida Bar, Galbut,

Falcone, Higer, and John Doe, under 42 U.S.C. §§ 1983, 1986, and 1988 (Count

Four); a claim titled “Damages Against All Defendants,” under 42 U.S.C. §§ 1983,

1986, and 1988 (Count Five); and a claim alleging racketeering against Galbut,

                                          6
             USCA11 Case: 19-13465         Date Filed: 12/04/2020   Page: 7 of 18



Peyton Bolin, Grabois, the Grabois Firm, Wolff, and Mirador (Count Six).5 Each

count incorporates the paragraphs in the complaint’s facts section (paragraphs 1–

27).

       Soon after Vujin filed his SAC came another wave of motions to dismiss.

On April 16, 2019, Vujin moved for leave to file a third amended complaint

(“TAC”). Vujin attached a copy of his TAC to his motion. Vujin’s motion stated

that “[t]he [TAC] maintains the counts and allegations against the same defendants

from the original complaint, but accounts for the significant factual and procedural

developments that have occurred since the original complaint was filed on Friday,

April 13th, 2018.” It also explained that Vujin sought leave to file his TAC

because “certain causes of action that have accrued . . . will expire, and thereby be

forever barred by operation of Law, due to the Statute of Limitations.”

       On July 31, 2019, the District Court dismissed Vujin’s SAC with prejudice.

According to the Court, Vujin’s SAC suffered from the same defects as his FAC: It

failed to state a claim and was an impermissible shotgun pleading. The District

Court identified two specific defects. First, the Court stated that “the factual

allegations in the [SAC] are arranged both as to subject matter and time without

discernable order or reason.” Second, the Court said the SAC’s allegations were

conclusory—essentially, that Vujin alleged facts without explaining how those

       5
           Count Six is misstyled in Vujin’s SAC as “Count Five.”

                                                7
           USCA11 Case: 19-13465            Date Filed: 12/04/2020        Page: 8 of 18



facts supported his legal claims. These defects, the Court concluded, made Vujin’s

SAC “confusing” and “confounding,” “to the point that the Court often does not

know which Defendant Vujin is describing and for what conduct.” Because Vujin

failed to correct the pleading deficiencies identified by the Court in its order

dismissing Vujin’s FAC, the Court dismissed Vujin’s SAC with prejudice.6

       As to Vujin’s proposed TAC, the Court said it suffered from the same

defects and more. Accordingly, the Court found that granting Vujin leave to

amend would be futile.

       Vujin appeals, arguing that the District Court abused its discretion in

dismissing his SAC with prejudice.7 We reject Vujin’s argument.

                                                III.


       6
          In a footnote, the Court noted that three alternative grounds for dismissal existed. First,
the Court expressed doubt about Vujin’s theory “that Galbut is a ‘state actor’ because he ‘entered
into preliminary negotiations with . . . Chief Judge Soto . . . to build a new Miami-Dade
Courthouse.’” Second, the Court noted that Vujin’s claims “inevitably trigger intractable
problems concerning litigation immunity.” Third, the Court noted that Vujin’s claims implicated
the Colorado River and Rooker-Feldman doctrines.
       7
          Vujin also raise two other issues, but one he failed to preserve and the other is without
merit. First, Vujin argues that the District Court erred by not entering default against Galbut
under Fed. R. Civ. P. 55(a) when Galbut allegedly missed an unidentified deadline. Vujin failed
to preserve this argument because he never requested an entry of default against Galbut in the
lower court, and this Court will not consider an issue that is raised for the first time on appeal.
Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir. 1994). Second, Vujin argues that the District
Court abused its discretion by not issuing a scheduling order. We hold that the District Court
was clearly within its discretion to rule on the motions to dismiss before issuing a scheduling
order. If the court granted the motions to dismiss, as it did, there would have been no reason to
move forward with discovery, which is what a scheduling order contemplates. In any case,
Vujin has failed to plausibly allege that he was prejudiced by the District Court’s decision not to
issue a scheduling order before ruling on the motions to dismiss. See Chudasama v. Mazda
Motor Corp., 123 F.3d 1353, 1366–67 (11th Cir. 1997).

                                                 8
           USCA11 Case: 19-13465            Date Filed: 12/04/2020        Page: 9 of 18



       When a district court dismisses a complaint on shotgun pleading grounds,

we review that decision for abuse of discretion. Vibe Micro, Inc. v. Shabanets, 878
F.3d 1291, 1294 (11th Cir. 2018).

       We hold pro se litigants to a less stringent pleading standard than litigants

who are represented by counsel. Waldman v. Conway, 871 F.3d 1283, 1289 (11th

Cir. 2017). Where, however, the pro se litigant is a licensed attorney, we apply the

ordinary pleading standard.8 Olivares v. Martin, 555 F.2d 1194 n.1 (5th Cir.

1977). 9

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to provide “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Rule 10(b) requires a party to “state its claims or defenses

in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). “If doing so would promote clarity,” Rule

10(b) also requires that “each claim founded on a separate transaction or

occurrence . . . be stated in a separate count . . . .” Id. These rules operate for the

benefit of the litigants as well as the court. Complaints that comply with these

rules allow the defendant to “discern what [the plaintiff] is claiming and frame a


       8
          Vujin was a barred attorney at the time he filed his SAC, and therefore is not entitled to
a liberal construction of his pleadings or briefs.
       9
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to the creation of the Eleventh Circuit on September 30, 1981.
                                                 9
         USCA11 Case: 19-13465       Date Filed: 12/04/2020   Page: 10 of 18



responsive pleading.” Weiland v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313,

1320 (11th Cir. 2015) (quoting T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520,

1544 n.14 (11th Cir. 1985) (Tjoflat, J., dissenting)). Compliant pleadings also

allow the court to determine “which facts support which claims,” “whether the

plaintiff has stated any claims upon which relief can be granted,” and whether

evidence introduced at trial is relevant. Id. (quoting T.D.S., 760 F.2d at 1544 n.14

(Tjoflat, J., dissenting)).

       We have called pleadings that fail to comply with Rules 8(a)(2) and 10(b)

“shotgun pleadings.” Shotgun pleadings “are flatly forbidden by the spirit, if not

the letter, of these rules” because they are “calculated to confuse the ‘enemy,’ and

the court, so that theories for relief not provided by law and which can prejudice an

opponent’s case, especially before the jury, can be masked.” Id. (alterations

adopted) (quoting T.D.S., 760 F.2d at 1544 n.14 (Tjoflat, J., dissenting)).

       The essence of a shotgun pleading is “that it is virtually impossible to know

which allegations of fact are intended to support which claim(s) for relief.”

Anderson v. District Bd. Of Trustees of Cent. Florida Cmty. Coll., 77 F.3d 364,

366 (11th Cir. 1996). In an effort to categorize the precise defects that produce this

fundamental problem, we have identified four rough types of shotgun pleadings.

First: complaints that contain “multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that

                                         10
         USCA11 Case: 19-13465       Date Filed: 12/04/2020    Page: 11 of 18



came before and the last count to be a combination of the entire complaint.”

Weiland, 792 F.3d at 1321. Second: complaints that are “replete with conclusory,

vague, and immaterial facts not obviously connected to any particular cause of

action.” Id. at 1322. Third: complaints that do not separate “each cause of action

or claim for relief” into separate counts. Id. at 1323. Fourth: complaints that

“assert multiple claims against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or which of the defendants

the claim is brought against.” Id.

      Vujin’s SAC is not a shotgun pleading of the first variety. While each count

of the SAC incorporates the entire facts section (paragraphs 1–27), each count does

not adopt the allegations of all preceding counts. We have held that this feature

alone does not make for a shotgun pleading. Weiland, 792 F.3d at 1324.

      Vujin’s SAC is, however, a shotgun pleading of the second variety—it is

“replete with conclusory, vague, and immaterial facts not obviously connected to

any particular cause of action.” Id. at 1322. Indeed, Vujin’s SAC contains many

factual allegations that apparently concern only third parties with no obvious

connection to the litigation. For instance, the SAC mentions a “stipulation-

judgment” that Vujin obtained against two entities, Crescent Heights and West

Realty, but the SAC fails to coherently explain what connection these entities have,

if any, to the litigation. Similarly, the SAC appears to allege that the board of

                                          11
            USCA11 Case: 19-13465    Date Filed: 12/04/2020    Page: 12 of 18



directors of a third-party entity, Mirador Master Association, Inc., is illegally

structured, without explaining how that entity or its board is relevant to the parties

and the claims before the court. Finally, in connection with attorney disciplinary

proceedings against Vujin, the SAC alleges that “Chief Judge Soto [] nominated

Referee King who recommended [Vujin] disbarred, in order to prevent the Plaintiff

from testifying at trial.” But again, neither Chief Judge Soto nor Referee King are

parties to the litigation, and the SAC does not explain how their actions are

relevant.

      The allegations in Vujin’s SAC that actually pertain to Defendants often

have no clear relation to the claims pled. For example, the SAC alleges that

Galbut, Wolff, and Mirador “broke into” Vujin’s residence, “broke the locks” to

Vujin’s residence, forcefully removed Vujin and his friend from Vujin’s residence

“by threat of a gun,” “punched and struck” Vujin, “infiltrated” Vujin’s electronic

communications, and falsely reported Vujin to the police. The SAC also alleges

that Galbut corruptly influenced the police department not to investigate the crimes

that Vujin reported. It is impossible to know which causes of action, if any, these

allegations pertain to because Vujin alleges them in the SAC’s facts section, rather

than within any particular count.

      Furthermore, Vujin’s SAC is replete with conclusory allegations. Count

Two alleges that the Florida Bar, Higer, and Falcone, “representing the State of

                                          12
           USCA11 Case: 19-13465           Date Filed: 12/04/2020     Page: 13 of 18



Florida, and having knowledge of the violation of the Plaintiff’s Civil rights, had a

duty to prevent the violation of Plaintiff’s civil rights, but instead enabled and

acquiesced in the conspiracy to deprive the Plaintiff of his civil rights with the

other Defendants, and breached the duty to stop the aforementioned violation, and

thereby proximately caused damages to Plaintiff.” However, with the exception of

Higer,10 Vujin does not explain how the Defendants “enabled and acquiesced in the

conspiracy,” nor the particular civil rights that were violated.

      Count Three is no better. It alleges that Defendants “had a duty not to do so,

but instead agreed to deny [Vujin] his First Amendment, substantive and

procedural due process rights against the law, and actually denied the same, as

alleged herein, even though they had a duty not to engage in such loathsome, and

illegal conduct.” It also alleges that “said violations deprived [] [Vujin] of his 5th

Amendment Right to a Fair Trial, and his 8th Amendment Right against Cruel and

Unusual Punishment, as well as his other Civil Rights.” In an apparent effort to

supply these legal conclusions with factual detail, Vujin incorporates the SAC’s

facts section at the beginning of each count. But this does not suffice—to frame a



      10
           As to Higer, the SAC alleges:
      Defendant MICHAEL HIGER, representing the State of Florida, enacted and
      acquiesced in a widespread, customary violation of civil rights of attorneys in
      disciplinary proceedings, where defaults are entered as a matter of policy without a
      Notice of Hearing and a Hearing, as required by Law, and thereby actually denied
      the Plaintiff his First Amendment Free Speech Rights.

                                               13
            USCA11 Case: 19-13465          Date Filed: 12/04/2020        Page: 14 of 18



proper pleading, Vujin was required to couple particular facts with particular

claims.

       Worst of all is Vujin’s RICO claim in Count Six. Vujin apparently alleges

that Defendants violated all four of RICO’s criminal provisions: 18 U.S.C.

§§ 1962(a), (b), (c), and (d).11 Once again, however, Vujin fails to identify the

particular conduct comprising these violations. Instead, Vujin merely states that

Defendants “operate an enterprise Scheme to Defraud,” “have invested and

acquired said business through criminal activity” and “criminal monies,” “have

received and accepted monies from their criminal activity,” and have “receive[d]


       11
            Section 1962(a):
       It shall be unlawful for any person who has received any income derived, directly
       or indirectly, from a pattern of racketeering activity or through collection of an
       unlawful debt in which such person has participated as a principal within the
       meaning of section 2, title 18, United States Code, to use or invest, directly or
       indirectly, any part of such income, or the proceeds of such income, in acquisition
       of any interest in, or the establishment or operation of, any enterprise which is
       engaged in, or the activities of which affect, interstate or foreign commerce.
Section 1962(b):
       It shall be unlawful for any person through a pattern of racketeering activity or
       through collection of an unlawful debt to acquire or maintain, directly or indirectly,
       any interest in or control of any enterprise which is engaged in, or the activities of
       which affect, interstate or foreign commerce.
Section 1962(c):
       It shall be unlawful for any person employed by or associated with any enterprise
       engaged in, or the activities of which affect, interstate or foreign commerce, to
       conduct or participate, directly or indirectly, in the conduct of such enterprise’s
       affairs through a pattern of racketeering activity or collection of unlawful debt.
Section 1962(d):
       It shall be unlawful for any person to conspire to violate any of the provisions of
       subsection (a), (b), or (c) of this section.

                                                14
           USCA11 Case: 19-13465            Date Filed: 12/04/2020        Page: 15 of 18



the lucre through the operation of a pattern of criminal liability.” Vujin also states

that various acts by Defendants are RICO predicate offenses (“striking” Vujin,

breaking the locks to his residence, “pushing” him, “extorting” him), but he fails to

connect those acts to any of the offenses enumerated in § 1961(1). 12

      Vujin’s SAC is also a shotgun pleading of the third variety because each

count contains multiple causes of action. Count One alleges § 1983 violations of

Vujin’s rights under the First Amendment, the Due Process Clause, and Vujin’s

“Civil Rights” generally. Count One also appears to challenge the constitutionality

of a policy regarding default judgments in Florida Bar disciplinary proceedings.

Count Two reiterates a First Amendment violation already alleged in Count One,

and also asserts violations of § 1986.13 Count Three alleges §§ 1983 and 1986

violations premised on the First Amendment, “substantive and procedural due

process,” the Fifth Amendment, and the Eighth Amendment. Finally, Count Six

alleges four RICO violations as well as violations of Fla. Stat. § 817.15 14 and


      12
           Section 1961(1) is an exclusive list of offenses that qualify as “racketeering activity.”
      13
           42 U.S.C. § 1986 provides:
      Every person who, having knowledge that any of the wrongs conspired to be done,
      and mentioned in section 1985 of this title, are about to be committed, and having
      power to prevent or aid in preventing the commission of the same, neglects or
      refuses so to do, if such wrongful act be committed, shall be liable to the party
      injured, or his legal representatives, for all damages caused by such wrongful act,
      which such person by reasonable diligence could have prevented . . . .
      14
           Section 817.15 provides:
      Any officer, agent, clerk or servant of a business entity who makes a false entry in
      the books thereof, with intent to defraud, and any person whose duty it is to make
                                                  15
            USCA11 Case: 19-13465         Date Filed: 12/04/2020       Page: 16 of 18



Chapter 817 generally. By alleging that Defendants violated Chapter 817 in

general, Vujin is charging Defendants with a staggering array of civil and criminal

violations. 15 Count Six also requests an injunction, declaratory relief, and damages

for various constitutional and statutory violations alleged throughout the

complaint.

       To make matters worse, each count of Vujin’s SAC incorporates the entire

facts section, which itself asserts numerous causes of action. The facts section




       in such books a record or entry of the transfer of stock, or of the issuing and
       canceling of certificates thereof, or of the amount of stock issued by such business
       entity, who omits to make a true record or entry thereof, with intent to defraud,
       commits a felony of the third degree, punishable as provided in s. 775.082, s.
       775.083, or s. 775.084.
       15
          To name just a few: “obtaining property by false personation” (§ 817.02); using “false
information to obtain a seaport security identification card” (§ 817.021); “procuring assignments
of produce upon false representations” (§ 817.14); “unlawful use of insignia of American
Legion” (§ 817.31); “false, deceptive, or misleading advertisement of live musical
performances” (§ 817.4115); “obtaining groceries, retail poultry, dairy, bakery, and other retail
products [with] intent to defraud” (§ 817.51); “[w]illfully [] defraud[ing] or attempt[ing] to
defraud any lawfully administered urine test designed to detect the presence of chemical
substances or controlled substances” (§ 817.565(1)(a)); “unlawful subleasing of a motor vehicle”
(§ 817.5621); “misrepresentation of association with, or academic standing at, postsecondary
educational institution” (§ 817.566).

                                               16
             USCA11 Case: 19-13465            Date Filed: 12/04/2020        Page: 17 of 18



alleges violations of Fla. Stat. §§ 817.15, 817.5,16 817.034, 17 and Chapters 817 and

71818 generally; 18 U.S.C. § 96, the First and Eighth Amendments, the Due

Process Clause, and Vujin’s “civil rights” generally. By incorporating these

allegations at the beginning of each count, Vujin piles these claims on top of the

ones already asserted in each respective count and multiplies the complaint’s

deficiencies.

          Vujin’s SAC is a quintessential shotgun pleading “in that it is virtually

impossible to know which allegations of fact are intended to support which

claim(s) for relief.” Anderson, 77 F.3d at 366. When confronted with a complaint


16
     Section 817.5 provides:
          (1) Whoever shall, willfully and with intent to defraud, obtain or attempt to obtain
          goods, products, merchandise, or services from any health care provider in this
          state, as defined in s. 641.19(14), including a person who, during a declared public
          health emergency as defined in s. 381.00315, willfully and with intent to defraud,
          claims that he or she has contracted a communicable disease, to obtain or attempt
          to obtain such goods, products, merchandise, or services or falsely reports that he
          or she has contracted a communicable disease to a law enforcement officer as
          defined in s. 943.10, commits a felony of the third degree, punishable as provided
          in s. 775.082, s. 775.083, or s. 775.084.
          (2) If any person gives to any health care provider in this state a false or fictitious
          name or a false or fictitious address or assigns to any health care provider the
          proceeds of any health maintenance contract or insurance contract, then knowing
          that such contract is no longer in force, is invalid, or is void for any reason, such
          action shall be prima facie evidence of the intent of such person to defraud the
          health care provider. However, this subsection does not apply to investigative
          actions taken by law enforcement officers for law enforcement purposes in the
          course of their official duties.
17
  Section 817.034 makes it a civil and criminal offense to “engage[] in a scheme to defraud and
obtain[] property thereby.”
18
  Chapter 718 establishes “procedures for the creation, sale, and operation of condominiums.”
§ 718.102(2).

                                                    17
             USCA11 Case: 19-13465            Date Filed: 12/04/2020        Page: 18 of 18



like Vujin’s, defendants are not expected to frame a responsive pleading. Id.

Instead, they should move for a more definite statement under Rule 12(e).19 If the

defendants fail to so move, then the court should strike the complaint and order the

plaintiff to replead. Either way, the effect is to compel the plaintiff to redraft his

complaint in compliance with Rule 10(b) so that the defendants and the district

court can “discern what the plaintiff is claiming.” Id.

          Where, as here, the order to replead comes from a Rule 12(b)(6) ruling

rather than a Rule 12(e) motion, the practical effect is the same: The plaintiff must

amend his complaint to comply with the district court’s instructions. If he fails to

do so, the district court is within its discretion to dismiss his case with prejudice.

Vibe Micro, 878 F.3d at 1296. Because Vujin failed to cure the deficiencies that

the District Court identified when dismissing his FAC, the Court was within its

discretion to dismiss his SAC with prejudice.

                                                   IV.

          For the foregoing reasons, we AFFIRM the District Court’s decision to

dismiss Vujin’s SAC with prejudice.

19
     Rule 12(e) states:
          A party may move for a more definite statement of a pleading to which a responsive
          pleading is allowed but which is so vague or ambiguous that the party cannot
          reasonably prepare a response. The motion must be made before filing a responsive
          pleading and must point out the defects complained of and the details desired. If
          the court orders a more definite statement and the order is not obeyed within 14
          days after notice of the order or within the time the court sets, the court may strike
          the pleading or issue any other appropriate order.
                                                   18